Citation Nr: 1513805	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  09-05 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 100 percent for a right hip disability (intertrochanteric right hip fracture, status post open reduction and internal fixation), for purposes of accrued benefits.

2.  Entitlement to an initial rating higher than 10 percent for a back disability (degenerative arthritis of the lumbar spine), for purposes of accrued benefits.

3.  Entitlement to an initial rating higher than 10 percent for a left knee disability (osteoarthritis, anserine bursitis), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1964.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2006 and July 2007, the Veteran filed original claims for service connection for right hip, left knee, and back disabilities.  

In June 2007, the RO granted service connection for osteoarthritis, anserine bursitis of the left knee, and assigned a 10 percent disability rating, effective September 29, 2006.  The RO also granted service connection for degenerative arthritis of the lumbar spine, and assigned a 10 percent disability rating, effective June 19, 2006.  In January 2008, the RO granted service connection for an intertrochanteric right hip fracture, status post open reduction and internal fixation, and assigned a 100 percent disability rating, effective June 2, 2007.

In February 2008, prior to the expiration of the appeal period of these decisions, the Veteran died.  The following month, the appellant submitted a timely application for dependency and indemnity compensation and accrued benefits.

The Board notes that the appellant's claim for service connection for the cause of the Veteran's death was granted in a February 2013 rating decision.  Therefore, this claim is no longer before the Board. 

This case was remanded in December 2012 for further development. The claim is now ready for disposition.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence


FINDINGS OF FACT

1.  The Veteran died in February 2008; at the time of his death he was service-connected for right hip, back, and left knee disabilities.

2.  A claim for accrued benefits was filed within one year of the Veteran's death.
 
3.  The Veteran was in receipt of the maximum schedular rating of 100 percent for his right hip disability.

4.  The most probative evidence demonstrates that the Veteran's back disability was manifested by X-ray evidence of degenerative disc disease, with limitation of forward flexion of the thoracolumbar spine to no less than 80 degrees, a combined range of motion of the thoracolumbar spine of no less than 210 degrees; and right lower extremity radiculopathy. 

5.  The most probative evidence of record, the Veteran's left knee disability was manifested by painful limitation of motion and no more than slight instability; however, flexion limited to 45 degrees, extension limited to 10 degrees, ankylosis, or cartilage damage were not objectively demonstrated.
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 100 percent for a right hip disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5255-5054 (2014).

2.  The criteria for an initial evaluation higher than 10 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5242 (2014).

3.  The criteria for an initial evaluation higher than 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5003-5260 (2014).

4.  Left knee instability warrants a 10 percent disability rating separate from the rating for degenerative joint disease.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish entitlement to higher initial ratings for the Veteran's service connected right hip, back, and left knee disabilities for the purposes of accrued benefits. 

I. Accrued Benefits

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 1000 (2014).

Although the appellant's claim for accrued benefits is separate from any claim that the Veteran filed prior to his death, an accrued benefits claim is 'derivative of' that claim.  By statute, the appellant takes the veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a claimant to prevail in an accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; (2) the service person had a claim pending at the time of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) the service person would have prevailed on his claim if he had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the service person's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court of Appeals for Veterans' Claims (Court) held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.

As noted in the Introduction, the Veteran died in February 2008.  At the time of his passing, the Veteran had been granted service connection for right hip, back, and left knee disabilities.  The following month, the appellant submitted a timely application for accrued benefits.  As the appellant has standing to file a claim for accrued benefits, because the Veteran had claims pending at the time of death, and the claims for accrued benefits were filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claims if he had not, unfortunately, died.

II. Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Right hip

In this case, the appellant, on the Veteran's behalf, has claimed that his service-connected right hip disability was more severe than his 100 percent evaluation indicated.  This is an uncommon contention in light of the fact that the Veteran was at 100%, he has been awarded special monthly compensation, and service connection for the cause of the Veteran's death has been granted.

In any event, the Veteran's right hip disability was evaluated as 100 percent disabling under Diagnostic Codes 5255-5054 (impairment of femur/hip replacement (prosthesis)).

A higher evaluation under the currently-assigned Diagnostic Codes is unavailable to the Veteran because he is already in receipt of the maximum 100 percent evaluation applicable to hip replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5054 (2014).  

Simply stated, the Veteran cannot get a higher rating than 100% percent. 

It is important for the appellant to understand that if any of the Veteran's right hip complaints, including hip replacement, were not considered, then there would be no basis for a compensable evaluation (zero) for the right hip, let alone a 100 percent rating.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 100 percent for a right hip disability. 


Back

In this case, the appellant, on the Veteran's behalf, has claimed that his service-connected back disability was more severe than his 10 percent evaluation indicated.

The Veteran's back disability has been evaluated as 10 percent disabling under Diagnostic Code 5242.

Spine disabilities can be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when then combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014). 

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS), that he is not shown to have "incapacitating episodes" as defined at DC 5243.  See e.g., VA spine disability benefits questionnaire, dated in April 2012 (indicating that the Veteran does not have IVDS).  Service connection is not currently in effect for intervertebral disc syndrome.  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.

Turning first to orthopedic manifestations of the Veteran's disability, VA treatment records include an April 2006 X-ray examination of the lumbar spine indicated degenerative change at multiple levels.  A May 2006 report indicated limited range of motion of the lumbar spine on hyperextension.  Gait was slightly unsteady with guarding of the right extremity.  There was also tenderness along the lumbar spine.  The diagnosis was chronic back pain.  A May 2006 MRI of the lumbar spine revealed diffuse degenerative disc disease throughout the visualized thoracic spine that extended to L4-5 and multilevel significant neuroforamina stenosis most pronounced at L4-5 with probable L4 nerve root impingement and extensive osseous degenerative change with no definite acute osseous abnormalities.  There were remote benign compression fractures in the thoracic spine.  

Private treatment records include a July 2006 MRI of the lumbar spine which indicated a moderate central canal and severe right foraminal stenosis L4-5 due to bulge, facet hypertrophy greater to the right; moderate stenosis L2-3 and mild to moderate stenosis L1-2 and L3-4 and multilevel degenerative changes.  A July 2006 X-ray examination indicated scoliosis and advanced degenerative changes.

A July 2006 report reflects the Veteran complaint of back pain.  He described the back pain as a dull ache and pins and needles sensation and the left pain as sharp.  Pain was most intense in the morning and at work.  Pain was aggravated by sitting, stooping and bending, and prolonged walking.  It was relieved by lying down or standing.  He had difficulty with prolonged walking.  He was employed at that time.  The physician diagnosed degeneration thoracic/lumbar intervertebral disc, scoliosis (and kyphoscoliosis), idiopathic, and internal derangement, knee.  

On August 2006 VA spine examination, the Veteran presented with lumbar spine pain.  Pain was rated 7 out of 10 on the pain scale; there was stiffness without weakness.  He had no incapacitating episodes over the last 12 months and did not require use of an assistive device for his back disability.  He was unable to bend due to his back disability.  Physical examination of the spine revealed normal posture.  He used a wheelchair due to his service-connected knee disability.  There was painful motion, but the spine was not tender to palpation or ankylosed.

Range of motion measurements indicated 80 degrees flexion, 10 degrees extension, and normal right and left lateral flexion and rotation, with pain throughout all ranges of motion.  The combined range of motion was 210 degrees.  There were no changes with repetition.  The examiner diagnosed moderately severe degenerative disease with osteoarthritis of the lumbar spine and chronic low back pain.

VA treatment records include an October 2006 report which reveals additional complaints of back pain and wheelchair use for long distance mobility secondary to iliolumbar symptoms. 

Applying the relevant rating criteria, the Board notes that a rating in excess of 10 percent for the Veteran's back disability is not warranted.  A 20 percent evaluation is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  

In sum, the most probative evidence of record does not indicate that the Veteran's back disability is manifested by forward flexion greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine no greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Moreover, there was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  Accordingly, the 10 percent evaluation is warranted for noncompensable limitation of motion.  With regard to the DeLuca factors, the Board observes that the VA examiner and VA/private clinicians noted the Veteran's complaints such as pain and weakness, and the Board has taken those complaints into consideration in its above discussion (in this regard, it is important for the appellant to understand that this problem is the basis for the 10% rating).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates a 20 percent rating.  

To the extent that the appellant contends that the Veteran's thoracolumbar spine disability caused him to experience pain, providing the basis for the 10% finding, the Board has taken that into account in its consideration of the range of motion of the Veteran's thoracolumbar spine.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a greater rating is not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

In sum, the Board finds that the orthopedic manifestations of the Veteran's thoracolumbar spine disability do not warrant a rating in excess of 10 percent at any time.

While the Board understands the Veteran's complaints of pain, difficulty with prolonged walking, and problems with bending due to his back disability, it is important for the appellant to also understand that without some problems associated with his back there would be no basis for a compensable evaluation (zero), let alone a 10 percent evaluation.  Without consideration of the problems he has cited and the pain and other issues he has with his back at this time, the current evaluation could not be justified.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a back disability.

Turning next to neurological manifestations of the Veteran's disability, a May 2006 report indicates that pedal pulse was positive and sensation was intact.  A July 2006 report reflects the Veteran's complaint of left leg pain with weakness and numbness down the back and left leg.  He denied problems with bowel, bladder or sexual functions.   Motor and sensory examinations and deep tendon reflexes of the lower extremities were normal.  Pulses were normal. 

On August 2006 VA spine examination, the examiner noted numbness in a right S1 distribution and diagnosed right S1 radiculopathy, intermittently.  There was associated numbness, but no weakness, bladder or bowel complaints, or erectile dysfunction.  

Based on the VA examiner's diagnosis of right S1 radiculopathy and the Veteran's complaints of associated numbness, the Board finds that a separate evaluation for right lower extremity radiculopathy is warranted.  The extent of this disability is not before the Board at this time.  While the Board acknowledges the Veteran's complaints of numbness and weakness and the right leg, the objective evidence does not support a separate evaluation for neurologic complaints related to the Veteran's left leg.  Bladder or bowel problems associated with his spine have not been diagnosed at any point during the appeal.  Accordingly, the Board does not find that a separate rating for bladder or bowel impairment related to the Veteran's back disability is warranted at this time.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a back disability and that a separate evaluation for right lower extremity radiculopathy is warranted.

Left knee

In this case, the appellant, on the Veteran's behalf, has claimed that his service-connected left knee disability was more severe than his 10 percent evaluation indicated.

The Veteran's left knee disability was evaluated as 10 percent disabling under Diagnostic Codes 5003-5260 for degenerative arthritis and limitation of flexion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. 

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOPGCPREC 09-04.

Under 38 C.F.R. § 4.71a , Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees. 

Degenerative arthritis is evaluated under Diagnostic Code 5003.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation. 

To the extent Diagnostic Code 5257 may be applicable in this case, such code rates impairment based on recurrent subluxation or lateral instability of the knee, and provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Turning to the merits of the claim, VA treatment records include a July 2006 report which indicates an immobilizer was prescribed subsequent to a recent left knee injury.

Private treatment records include a July 2006 private examination of the left knee revealed a scar.  A September 2006 MRI of the left knee indicated a mild MCL strain, tricompartmental osteoarthritis; bone contusions in the medial femoral condyle and medial tibial plateau, and degenerative undersurface tear posterior horn medial.  A September 2006 report indicates complaints of left knee instability and giving way of that knee.  However, he denied any locking.

Range of motion measurements of the left knee revealed 0 to 95 degrees on passive range of motion and from 0 to 90 degrees on active range of motion.  Stability was intact, but there was significant effusion.  X-ray examination of the left knee indicated medial joint space narrowing with global osteophytes noted.  The assessment was left knee degenerative joint disease status post right total knee replacement and left knee pain, rule out meniscal tear versus patellar subluxation.   A November 2006 report indicates an assessment of osteoarthritis of the left knee with contusion to the bones. 

VA treatment records include an October 2006 report which shows that a left knee examination indicated positive medial edema, positive medial joint line tenderness to palpation, and stable ligaments.  There was no evidence of crepitation.  The assessment was mild DJD of the left knee.

On December 2006 VA joints examination, the Veteran complained of left knee pain, weakness, stiffness, swelling, instability, giving way, fatigability, and lack of endurance.  There was no complaint of locking.  Flare-ups were daily and rated 9 out of 10 on the pain scale, but only lasted a few minutes.  On examination, there was no evidence of effusion, guarding of movement, incoordination, or instability.  While he had undergone arthroscopic procedures, he did not require an assistive device for his left knee at that time.  There were no episodes of dislocation or recurrent subluxation.  The left knee disability prevented recreational activities; had a severe effect on walking; had a moderate-severe effect on grooming; and no effect on driving, toileting, and eating.  It was noted that he had missed days from work due to his left knee disability.  There was no prosthesis in the left knee.  The examiner diagnosed anserine bursa tender.

Range of motion measurements of the left knee indicated 100 degrees flexion.  On repetitive motion, flexion was 90 degrees with pain at 80 degrees.  The joint was not ankylosed.  With regard to gait, he limped and used a wheelchair.  There was pain with motion, fatigue, weakness, and lack of endurance with additional limitation of function following repetitive use.  There were functional limitations with regard to standing and walking.  The examiner diagnosed osteoarthritis, anserine bursitis left knee.

An April 2007 report indicates a left knee pain rated 7 out of 10 on the pain scale which improved with a brace.  Left knee pain was worsened by walking and climbing and descending stairs.  He complained of pain, swelling, and a "feeling" of giving way.  On examination, extension was normal with 112 degrees flexion.  Effusion was 2+.  A posterior drawer test and sensory examination was normal.

In sum, the totality of the evidence shows that the Veteran's left knee disability was manifested by pain on motion.  Left knee flexion was not limited to 45 degrees and extension was not limited to 10 degrees.  Rather, extension was normal and flexion was limited to no more than 80 degrees.  Under Diagnostic Code 5260 and 5261, the limitation of motion does not reach the level of a compensable evaluation.  Instead, the Veteran has been afforded a 10 percent evaluation under Diagnostic Code 5003 for painful motion.  A higher evaluation is not warranted.

With regard to the DeLuca factors, the Board observes that the VA examiner and VA and private clinicians have noted the Veteran's complaints such as pain, weakness, and stiffness, and the Board has taken those complaints into consideration in its above discussion (in this regard, it is important for the appellant to understand that this problem is the basis for the 10% rating).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss caused additional disability that approximated a 20 percent rating.  

The Board has considered an additional evaluation under Diagnostic Codes 5256, 5258, 5259, 5262 and 5263.  However, there is no evidence of ankylosis, dislocated semilunar cartilage or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

Further, the Board has considered an evaluation under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Based on the VA examination and clinical records, the Veteran does not have instability or subluxation.  However, in light of the fact that the Veteran was prescribed an immobilizer for his left knee, consistently complained of left knee instability, and used a left knee brace throughout the rating period on appeal (indicating the presence of instability despite completely negative clinical findings), affording reasonable doubt in favor of the Veteran, the Board finds that separate 10 percent disability rating is warranted for his left knee under Diagnostic Codes 5003 and 5257 for knee arthritis and instability for the entire rating period on appeal.  38 C.F.R. § 4.71a.

The Board further finds that no separate compensable rating for the Veteran's left knee scar.  While a left knee scar was noted during a July 2006 private evaluation, a separate compensable rating for the Veteran's scar is not warranted as none of the examinations or treatment records showed that it was deep or caused limited motion and cover areas at least six square inches (39 sq. cm.); was superficial and did not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; was superficial and unstable; or caused other disabling affects.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

To the extent that the appellant is concerned that the Veteran had a debilitating left knee disability, it is important for the appellant to understand that the 10 percent disability evaluation and the separate 10 percent disability rating assigned herein indicate a significant impact on the Veteran's functional ability.  Such disability evaluations assigned by VA recognize the Veteran's painful motion and instability.  The critical question in this case, however, is whether the problems the Veteran cited meet the next highest level under the rating criteria (in excess of 10 percent).  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, the current evaluation could not be justified, let alone a higher evaluation, specifically in light of the noncompensable flexion and extension measurements and negative ligament testing.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for left knee arthritis.  However, a separate 10 percent disability rating is warranted for left knee instability. 

Additional Considerations

With regard to the Veteran's right hip, back, and left knee disabilities, the Veteran and the appellant are competent to report complaints of pain, weakness, and numbness as these observations come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the appellant's belief that the Veteran's symptoms were of such severity as to warrant higher ratings.  She is not, however, competent to identify a specific level of disability of the Veteran's right hip, back, and left knee disabilities according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's right hip, back, and left knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for her increased disability claims, the applicable rating criteria contemplate all impairment resulting from the Veteran's right hip, back, and left knee disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of weakness, pain, and fatigue due to his disabilities.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the December 2006 VA examination indicates that he was employed at that time.  Further, the Veteran was a t 100%.  Moreover, the appellant has not alleged, nor does the record reflect, that the Veteran was unemployable on account of his service-connected right hip, back, and left knee disabilities.  Thus, the Board finds that Rice is inapplicable in this case.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appellant and the Veteran have received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in June 2006, October 2006, and August 2007, which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for his service-connected back disability.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations were obtained in August 2006 and December 2006.  The Board finds the examinations provided are thorough and adequate upon which to base a decision with regard to the appellant's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disabilities. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); 

Beyond the above, in light of the atypical facts of this case, the undersigned believes that a remand should be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).





ORDER

An initial rating higher than 100 percent for a right hip disability (intertrochanteric right hip fracture, status post open reduction and internal fixation), for purposes of accrued benefits, is denied.

An initial rating higher than 10 percent for a back disability (degenerative arthritis of the lumbar spine), for purposes of accrued benefits, is denied.

An initial rating higher than 10 percent for a left knee disability (osteoarthritis, anserine bursitis, left knee), for purposes of accrued benefits, is denied.

A separate 10 percent evaluation for left knee instability is granted.

A separate evaluation for right lower extremity radiculopathy is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


